EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (hereinafter referred to as this “Amendment”) is dated as
of March 19, 2013 (the “Effective Date”), by and among HOLLYFRONTIER CORPORATION
(“HollyFrontier”), and CERTAIN SUBSIDIARIES OF HOLLYFRONTIER, as Borrowers
(collectively, “Borrowers”), the LENDERS party hereto (“Lenders”), and UNION
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, Borrowers, Administrative Agent and Lenders have entered into that
certain Credit Agreement dated as of July 1, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified, the “Credit Agreement”);
WHEREAS, Borrowers, certain subsidiaries of HollyFrontier, and Administrative
Agent have entered into that certain Guarantee and Collateral Agreement dated as
of July 1, 2011 (the “Guarantee and Collateral Agreement”); and
WHEREAS, Administrative Agent, Lenders, and Borrowers desire to amend the Credit
Agreement and the Guarantee and Collateral Agreement as provided herein upon the
terms and conditions set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrowers,
Administrative Agent and Lenders hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.
1.1    Additional Definitions. Section 1.1 of the Credit Agreement shall be and
it hereby is amended by adding the following definitions in the correct
alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Hedge Obligation” means, with respect to any Subsidiary Guarantor
individually determined on a Subsidiary Guarantor by Subsidiary Guarantor basis,
any Lender Hedge Obligation if, and solely to the extent that, all

Second Amendment to Credit Agreement – Page 1

--------------------------------------------------------------------------------




or a portion of the guarantee of such Subsidiary Guarantor pursuant to the
Guarantee and Collateral Agreement (the “Guarantee”) of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Lender Hedge
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such
Lender Hedge Obligation. If a Lender Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Lender Hedge Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
“Monthly Borrowing Base Reporting Period” the period (a) commencing on the
earlier of the day that Availability is less than $500,000,000 or the
outstanding principal amount of funded Loans is greater than $200,000,000, and
(b) continuing until, during the preceding 90 consecutive days (or such
additional consecutive days necessary to result in the delivery of at least
three consecutive monthly Borrowing Base Certificates), Availability has been
greater than $575,000,000 at all times during such period and as evidenced by at
least three consecutive monthly Borrowing Base Certificates and the outstanding
principal amount of funded Loans are less than $200,000,000 at all times during
such period.
1.2    Amended Definitions. Section 1.1 of the Credit Agreement shall be and it
hereby is amended by amending and restating the following definitions in their
entirety to read as follows:
“Agent-Related Persons”: Administrative Agent, the Co-Documentation Agents and
the Syndication Agent, together with each of their respective Affiliates
(including, in the case of Union Bank, N.A., in its capacity as Administrative
Agent), and the officers, directors, employees, agents and attorneys-in-fact of
such Persons and Affiliates.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 24 months from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 24 months from the date of acquisition thereof, (c)
commercial paper maturing no more than 270 days from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 (or
then equivalent grade) by S&P or P-2 (or then equivalent grade) by Moody’s, (d)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1

Second Amendment to Credit Agreement – Page 2

--------------------------------------------------------------------------------




year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof a rating of at least A-2 (or then equivalent grade) by S&P or P-2 (or
then equivalent grade) by Moody’s, (e) Investment Accounts maintained with (i)
any bank or securities intermediary that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation, (f)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having a rating of
at least A-2 (or then equivalent grade) by S&P or P-2 (or then equivalent grade)
by Moody’s, with respect to securities satisfying the criteria in clauses (a),
(b) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, (h)
Investments in money market mutual or similar funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above, (i) taxable and tax-exempt municipal securities rated at least A- (or
then equivalent grade) by S&P or A3 (or then equivalent grade) by Moody’s,
including variable rate municipal securities, having maturities or put rights of
not more than 24 months from the date of acquisition, (j) deposits available for
withdrawal on demand with any commercial bank not meeting the qualifications in
clause (d) above, provided that all such deposits do not exceed $10,000,000 in
the aggregate at any one time, (k) corporate debt securities having a long-term,
unsecured debt rating of at least A- (or then equivalent grade) from S&P or A3
(or then equivalent grade) from Moody’s, and (l) any non-rated securities or
Investments of the types described in the immediately preceding clauses (a)
through (k) so long as another rating agency or Borrower Agent’s third party,
nationally-recognized investment manager deems that such security or Investment
has the same credit quality with the minimum credit rating as the types of
securities and Investments described in the immediately preceding clauses (a)
through (k), as applicable; provided that all such securities or Investments
made pursuant to this clause (l) do not exceed twenty-five percent (25%) of the
Loan Parties’ total amount of the securities and Investments described in the
immediately preceding clauses (a) through (k).
“Hedge Agreement”: (a) any transaction (including an agreement with respect to
any such transaction) now existing or hereafter entered into which is (i) a rate
swap transaction, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward contracts, future
contracts, equity or equity index swaps, equity or equity index options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, swap option, credit protection transaction, credit swap, credit default
swap, credit default

Second Amendment to Credit Agreement – Page 3

--------------------------------------------------------------------------------




option, total return swap, credit spread transaction, repurchase transaction,
reverse repurchase transaction, buy/sell back transaction, securities lending
transaction, prime brokerage margin or other cash loan, short sale, weather
index transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above or any combination thereof that
is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made, in each case, including, without limitation, with
respect to any Subsidiary Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of Master Agreement, including any such
obligations or liabilities under any Master Agreement.
“Issuing Bank”: each of Union Bank, Bank of America, N.A. and Wells Fargo Bank,
N.A. in its capacity as an issuer of a Letter of Credit, or any successor in
such capacity, and any other Lender hereafter designated as an Issuing Bank by
written notice of Borrower Agent to Administrative Agent, subject to the consent
of Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) and the acceptance of such role by the designee;
provided that in no event shall there be more than six (6) Issuing Banks.
“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and LC Obligations and interest
and fees accruing after the commencement of any Insolvency Proceeding by or
against any Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, LC Obligations, Extraordinary
Expenses and all other obligations and liabilities of Borrowers and the other
Loan Parties to Administrative Agent or to any Lender or any Lender Affiliate,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith
(other than Bank Product Agreements), whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to Administrative Agent or to any
Lender that are required to be paid by Borrowers and the other Loan Parties
pursuant hereto or any other Loan Document) or otherwise; provided that
Obligations of a Loan Party shall not include any Excluded Hedge Obligations of
such Loan Party.

Second Amendment to Credit Agreement – Page 4

--------------------------------------------------------------------------------




1.3    Borrowing Base Certificate. Clauses (a) and (b) of Section 8.1 of the
Credit Agreement shall be and they hereby are amended and restated in their
entirety to read as follows:
(a) by the 25th day after the end of each Fiscal Quarter, a Borrowing Base
Certificate from Borrower Agent as of the close of business of such Fiscal
Quarter, calculating the Borrowing Base as of the last day of such Fiscal
Quarter, accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its Credit Judgment; provided that in the
event (i) a Monthly Borrowing Base Reporting Period is in effect, by the 25th
day after the end of the Fiscal Month immediately preceding the commencement of
such Monthly Borrowing Base Reporting Period (unless such Monthly Borrowing Base
Reporting Period commenced after the 15th day of a Fiscal Month, then by the 5th
day after the end of such Fiscal Month), a Borrowing Base Certificate from
Borrower Agent as of the close of business of such immediately preceding Fiscal
Month, calculating the Borrowing Base as of the last day of such immediately
preceding Fiscal Month and by the 25th day after the end of each Fiscal Month
thereafter, a Borrowing Base Certificate from Borrower Agent as of the close of
business of such Fiscal Month, calculating the Borrowing Base as of the last day
of such Fiscal Month, or (ii) an Enhanced Reporting Trigger Period is in effect,
a Borrowing Base Certificate from Borrower Agent by Wednesday of each calendar
week (or the next Business Day if such day is not a Business Day) calculating
the Borrowing Base as of the close of business of the immediately preceding
week, and (iii) in each case with respect to the immediately preceding clauses
(i) and (ii), accompanied by such supporting detail and documentation as shall
be requested by Administrative Agent in its Credit Judgment;
(b) by the 25th day after the end of each Fiscal Quarter, (i) a Schedule of
Receivables of the Loan Parties as of the end of such Fiscal Quarter, in form
reasonably satisfactory to Administrative Agent, certified by Borrower Agent,
which Schedule of Receivables shall include an aged trial balance by Account
Debtor, a summary and detailed aging of Receivables and a list of Approved
Account Debtors; and (ii) a Schedule of Petroleum Inventory of the Loan Parties,
as of the end of such Fiscal Quarter, in form reasonably satisfactory to
Administrative Agent, certified by Borrower Agent, specifying each Loan Party’s
cost (calculated on a first in, first out basis), at the lower of cost or market
value, of such Loan Party’s Petroleum Inventory by location, and further
specifying in-transit Petroleum Inventory and any other information that
Administrative Agent may reasonably request; provided that in the event a
Monthly Borrowing Base Reporting Period is in effect, by the 25th day after the
end of the Fiscal Month immediately preceding the commencement of such Monthly
Borrowing Base Reporting Period (unless such Monthly Borrowing Base Reporting
Period commenced after the 15th day of a Fiscal Month, then by the 5th day after
the end of such Fiscal Month), the information required in the immediately
forgoing clauses (i) and (ii) as of the end of such immediately preceding Fiscal
Month and each Fiscal Month thereafter;

Second Amendment to Credit Agreement – Page 5

--------------------------------------------------------------------------------




1.4    Indebtedness. Clause (g) of Section 9.1 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
(g)    Indebtedness of any Person existing at the time such Person is acquired
or merged into or consolidated with any Loan Party to the extent such
Acquisition is a Permitted Acquisition and any refinancings, refundings,
renewals or extensions thereof; provided that (i) any Liens in respect of such
Indebtedness are otherwise permitted under Section 9.2(j), (ii) such
Indebtedness is not incurred in anticipation or contemplation of such
acquisition, merger or consolidation, (iii) no Subsidiary becomes an obligor on
such Indebtedness unless such Subsidiary is (or concurrently with any such
Subsidiary becoming an obligor on such Indebtedness) a Subsidiary Guarantor,
(iv) with respect to any refinancings, refundings, renewals or extensions, the
amount of such Indebtedness to be refinanced, refunded, renewed or extended is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees, unpaid interest and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (v) the aggregate outstanding principal amount of such
Indebtedness does not exceed $50,000,000 at any time;
1.5    Liens. Clause (n) of Section 9.2 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
(n)    other Liens securing obligations in an aggregate amount not to exceed
$50,000,000; provided none of the Collateral nor any Equity Interests of any
Group Member are subject to such Liens; and
1.6    Investments. Clause (h) of Section 9.6 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
(h)    so long as no Default exists immediately prior to or after giving effect
to such Investment, other Joint Venture Investments in an aggregate amount not
to exceed $50,000,000;
1.7    Optional Payments and Modifications of Certain Debt Instruments. Section
9.7 of the Credit Agreement shall be and it hereby is amended and restated in
its entirety to read as follows:
Section 9.7 Optional Payments and Modifications of Certain Debt Instruments. (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to Indebtedness under any Existing Senior Notes or Permitted
Unsecured Indebtedness unless the Required Conditions are satisfied at the time
such payment is made; provided, that, for purposes of calculating whether the
Required Conditions are satisfied, any payment made in reliance of this

Second Amendment to Credit Agreement – Page 6

--------------------------------------------------------------------------------




Section 9.7(a) shall be deemed to be made on the date a notice of prepayment or
redemption, tender or other offer is made and not on the date of payment so long
as such payment is made within ninety (90) days after the date of such
applicable notice or offer; or (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of Indebtedness under the Existing Senior Notes or Permitted
Unsecured Indebtedness that (i) would shorten the maturity or increase the
amount of any payment of principal thereof or increase the rate or shorten any
date for payment of interest thereon (other than any such action made in
connection with a refinancing of the Indebtedness under the Existing Senior
Notes or Permitted Unsecured Indebtedness permitted under Section 9.1), or (ii)
adds a Subsidiary as a guarantor (unless such Subsidiary is a Subsidiary
Guarantor or becomes a Subsidiary Guarantor pursuant to Section 8.11).
1.8    Dispositions. Clause (l) of Section 9.10 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
(l)    so long as both before and after giving effect to such Disposition no
Default exists, Dispositions of assets and property in an aggregate amount not
to exceed $50,000,000 in any Fiscal Year (excluding Dispositions of Inventory
and Receivables);
1.9    Events of Default. Clause (e) of Article 10 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
(e)    (i) any Group Member (A) defaults in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (B) defaults in making
any payment of any interest on any such Indebtedness (other than Indebtedness
hereunder and Indebtedness under Hedge Agreements) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (C) defaults in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; in each case, with
respect to any Indebtedness or Guarantee Obligation (other than Indebtedness
hereunder and Indebtedness under Hedge Agreements) having an aggregate principal
amount for all such Indebtedness and Guarantee Obligations (including amounts
owing to all creditors under any combined or syndicated credit

Second Amendment to Credit Agreement – Page 7

--------------------------------------------------------------------------------




arrangement) equal to or greater than $50,000,000 or (ii) there occurs under any
Hedge Agreement an Early Termination Date (as defined in such Hedge Agreement)
resulting from (A) any event of default under such Hedge Agreement as to which
any Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Hedge Agreement) or (B) any Termination Event (as defined in such Hedge
Agreement) under such Hedge Agreement as to which any Borrower or any Restricted
Subsidiary is an Affected Party (as defined in such Hedge Agreement); provided,
that a default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) and (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount, or Hedge
Agreements, the Hedge Termination Value, as applicable, of which exceeds in the
aggregate $50,000,000; or
1.10    Events of Default. Clause (h) of Article 10 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $50,000,000 or more, and (i) enforcement proceedings are commenced by any
creditor upon one or more such judgments or decrees which have not been stayed
by reason of a pending appeal, court order or otherwise, or (ii) there is a
period of ten (10) consecutive days during which a stay of enforcement of one or
more such judgments, by reason of a pending appeal, court order or otherwise, is
not in effect; or
SECTION 2.     Amendments to Guarantee and Collateral Agreement. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 3 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Guarantee and Collateral
Agreement shall be amended in the manner provided in this Section 2.
2.1    Amended and New Definitions. Section 1.1 of the Guarantee and Collateral
Agreement shall be and it hereby is amended by (a) deleting the definitions of
“Excluded Deposit Account” and “Excluded Securities Account” in their respective
entireties, (b) amending and restating clause (iii) of the definition of
“Excluded Collateral” in its entirety to read as “(iii) Excluded Accounts of the
type described in clause (ii) thereof;”, (c) amending the definition of
“Guarantor Obligations” by inserting the phrase “; provided that Excluded Hedge
Obligations shall not constitute Guarantor Obligations” immediately before the
period at the end of such definition, and (d) by adding the following
definitions in correct alphabetical order:
“Excluded Accounts” means (i) payroll, employee benefits and withholding tax
accounts, (ii) accounts for which the funds on deposit therein pertain solely to
Liens permitted under clauses (c), (d) or (l) of Section 9.2 of the Credit
Agreement and (iii) other Deposit Accounts and Securities Accounts (the “Other
Excluded Accounts”) so long as the following conditions are satisfied: (1) all
deposits into

Second Amendment to Credit Agreement – Page 8

--------------------------------------------------------------------------------




and balances maintained in the Other Excluded Accounts shall be in the ordinary
course of business and (2) the aggregate balance in all Other Excluded Accounts
does not at any time exceed $550,000,000 for more than one (1) Business Day.
“Qualified ECP Guarantor” means, in respect of any Lender Hedge Obligation, each
Loan Party that (a) has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Lender Hedge Obligation or (b) otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
2.2    Keepwell. Section 2.2 of the Guarantee and Collateral Agreement shall be
and it hereby is amended by adding a new clause (g) at the end thereof to read
as follows:
(g) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to each other Loan Party in order for
such Loan Party to honor all of its obligations under this Agreement including
with respect to Lender Hedge Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2.2(g) for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 2.2(g), or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 2.2(g) shall remain in full force and effect until
Payment in Full of the Guarantor Obligations. Each Qualified ECP Guarantor
intends that this Section 2.2(g) constitute, and this Section 2.2(g) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
2.3    Payment of Obligations. Section 5.4 of the Guarantee and Collateral
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
5.4    Payment of Obligations. For each Investment Account that exists on the
Closing Date (other than any Excluded Account), each Grantor will either close
such Investment Account or provide to Administrative Agent (i) on the Closing
Date with respect to Deposit Accounts maintained at Bank of America, N.A. or any
of its Affiliates and (ii) within sixty (60) days of the Closing Date (or such
later date as Administrative Agent may agree in writing), (x) a Commodity
Account Control Agreement duly executed on behalf of each commodities
intermediary holding a Commodity Account of such Grantor, (y) a Securities
Account Control Agreement duly executed on behalf of each securities
intermediary holding a Securities Account (other than an Excluded Account) of
such Grantor and (z) a Deposit Account Control Agreement duly executed on behalf
of each financial institution holding a Deposit

Second Amendment to Credit Agreement – Page 9

--------------------------------------------------------------------------------




Account (other than an Excluded Account) of such Grantor. So long as no Default
has occurred and is continuing, each Grantor may add or replace an Investment
Account if such Grantor and the financial institution at which such Investment
Account (other than an Excluded Account) is to be maintained have duly executed
and delivered to Administrative Agent a Control Agreement within sixty (60) days
(or such later date as Administrative Agent may agree in writing) after the
opening of (or acquisition) of any such Investment Account (other than an
Excluded Account). Administrative Agent shall not deliver a notice of exclusive
control under any Control Agreement unless a Dominion Trigger Period is in
effect.
SECTION 3.     Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the limited waiver set forth in Section 2 of
this Amendment shall be effective upon the satisfaction of each of the
conditions set forth in this Section 3.
3.1    Execution and Delivery. Each Borrower, Lenders consisting of at least
Majority Lenders and Administrative Agent shall have executed and delivered this
Amendment.
3.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result.
3.3    Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
Administrative Agent.
SECTION 4.     Representations and Warranties of Borrowers. To induce Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to
Lenders as follows:
4.1    Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments and the limited waiver contained herein, each
representation and warranty of such Borrower contained in the Credit Agreement
or in any other Loan Document is true and correct in all material respects on
the date hereof (or to the extent qualified by materiality, such representations
and warranties shall be true and correct in all respects), except (i) to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and (ii) the representations and
warranties in clauses (a) and (b) of Section 6.4 of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively of Section 8.2 of the Credit Agreement, as amended
hereby.
4.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by such Borrower of this Amendment and all documents, instruments
and agreements contemplated herein are within such Borrower’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Borrower or result in the
creation or imposition of any

Second Amendment to Credit Agreement – Page 10

--------------------------------------------------------------------------------




Lien upon any of the assets of such Borrower except for Liens permitted under
Section 9.2 of the Credit Agreement.
4.3    Enforceability. This Amendment has been duly executed and delivered by
each Borrower and constitutes the valid and binding obligation of such Borrower
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.
4.4    No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
SECTION 5.     Miscellaneous.
5.1    Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Borrower. Each Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of any Borrower under the
Credit Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof.
5.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
5.3    Legal Expenses. Each Borrower hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
5.4    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
5.5    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
5.6    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

Second Amendment to Credit Agreement – Page 11

--------------------------------------------------------------------------------




5.7    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
5.8    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York without regard to conflicts of law
principles.
5.9    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.



Second Amendment to Credit Agreement – Page 12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
 
 
 
BORROWERS:
HOLLYFRONTIER CORPORATION
HOLLYFRONTIER REFINING & MARKETING LLC
HOLLY REFINING & MARKETING – TULSA LLC
HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC
NAVAJO REFINING COMPANY, L.L.C.
FRONTIER EL DORADO REFINING LLC
FRONTIER REFINING LLC 

 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
Name:
Stephen D. Wise
 
 
 
 
Title:
Vice President and Treasurer






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
UNION BANK, N.A.,  
as a Lender and as Administrative Agent, Swingline Lender and Issuing Bank


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Stewart
 
 
 
 
Name:
Greg Stewart
 
 
 
 
Title:
Vice President




Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------






 
 
 
 
BANK OF AMERICA, N.A., as a Lender


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Porter
 
 
 
 
Name:
Mark Porter
 
 
 
 
Title:
Senior Vice President








Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
TORONTO DOMINION (NEW YORK), LLC, as a Lender


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Debbi L. Brito
 
 
 
 
Name:
Debbi L. Brito
 
 
 
 
Title:
Authorized Signatory






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Peter Aziz
 
 
 
 
Name:
Peter Aziz
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ K. Kelly Gunness
 
 
 
 
Name:
K. Kelly Gunness
 
 
 
 
Title:
Vice President








Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mikhail Faybusovich
 
 
 
 
Name:
Mikhail Faybusovich
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tyler R. Smith
 
 
 
 
Name:
Tyler R. Smith
 
 
 
 
Title:
Associate




Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------






 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus M. Tarkington
 
 
 
 
Name:
Marcus M. Tarkington
 
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
 
 
 
Name:
Dusan Lazarov
 
 
 
 
Title:
Director












Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
MORGAN STANLEY BANK, N.A., as a Lender


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dmitriy Barskiy
 
 
 
 
Name:
Dmitriy Barskiy
 
 
 
 
Title:
Authorized Signatory










Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel K. Hansen
 
 
 
 
Name:
Daniel K. Hansen
 
 
 
 
Title:
Vice President








Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------






 
 
 
 
COMPASS BANK, as a Lender


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Blake Kirshman
 
 
 
 
Name:
Blake Kirshman
 
 
 
 
Title:
Senior Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Molero
 
 
 
 
Name:
Matthew Molero
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
COMERICA BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert L Nelson
 
 
 
 
Name:
Robert L Nelson
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
FROST BANK, formerly known as The Frost National Bank, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lane Dodds
 
 
 
 
Name:
Lane Dodds
 
 
 
 
Title:
Sr. Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michelle Latzoni
 
 
 
 
Name:
Michelle Latzoni
 
 
 
 
Title:
Authorized Signatory






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------






 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Devin Mock
 
 
 
 
Name:
J. Devin Mock
 
 
 
 
Title:
Authorized Officer








Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
NATIXIS, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Payer
 
 
 
 
Name:
Daniel Payer
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mary Lou Allen
 
 
 
 
Name:
Mary Lou Allen
 
 
 
 
Title:
Director








Second Amendment to Credit Agreement     Signature Page
US 1816428v.1

--------------------------------------------------------------------------------




 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kay Murphy
 
 
 
 
Name:
Kay Murphy
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
RB INTERNATIONAL FINANCE (USA) LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shirley Ritch
 
 
 
 
Name:
Shirley Ritch
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Peter Armieri
 
 
 
 
Name:
Peter Armieri
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Shuji Yabe
 
 
 
 
Name:
Shuji Yabe
 
 
 
 
Title:
Managing Director








Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




 
 
 
 
 
UMB BANK ARIZONA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Damiris
 
 
 
 
Name:
John Damiris
 
 
 
 
Title:
Vice President






Second Amendment to Credit Agreement     Signature Page


--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
The undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of a copy
of the foregoing Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement (the “Second Amendment”); (ii) consents to
the Borrowers’ execution and delivery thereof; (iii) agrees to be a party to the
Second Amendment solely for purposes of Section 2 of the Second Amendment and to
be bound thereby; (iv) affirms that nothing contained therein shall modify in
any respect whatsoever its guaranty of the obligations of the Borrowers to
Lenders pursuant to the terms of the Guarantee and Collateral Agreement in favor
of Administrative Agent and the other Secured Parties or the Liens granted by it
securing payment and performance thereunder and (v) reaffirms that the Guarantee
and Collateral Agreement and such Liens are and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that the Lenders have no obligation to inform any Guarantor of such matters in
the future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers for the Guarantee and Collateral Agreement to remain in
full force and effect, and nothing herein shall create such duty or obligation.


[SIGNATURE PAGES FOLLOW]





























Second Amendment to Credit Agreement     Consent and Reaffirmation


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of this Amendment.


 
 
 
 
GUARANTORS


BLACK EAGLE LLC (f/k/a Black Eagle, Inc.)
EAGLE CONSOLIDATION LLC
ETHANOL MANAGEMENT COMPANY LLC
FRONTIER PIPELINE LLC
FRONTIER REFINING & MARKETING LLC
HOLLY BIOFUELS LLC
HOLLYFRONTIER PAYROLL SERVICES, INC. (f/k/a Holly Payroll Services, Inc.)
HOLLY PETROLEUM, INC.
HOLLY REALTY, LLC
HOLLY REFINING COMMUNICATIONS, INC.
HOLLY TRANSPORTATION LLC
HOLLY WESTERN ASPHALT COMPANY
HOLLYMARKS, LLC
HRM REALTY, LLC
LEA REFINING COMPANY
NAVAJO HOLDINGS, INC.
NAVAJO PIPELINE GP, L.L.C.
NAVAJO PIPELINE LP, L.L.C.
HOLLYFRONTIER AVIATION LLC (f/k/a Navajo Refining GP, L.L.C.)
NAVAJO WESTERN ASPHALT COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
Name:
Stephen D. Wise
 
 
 
 
Title:
Vice President and Treasurer



 
 
 
 
NAVAJO PIPELINE CO., L.P.


By: Navajo Pipeline GP, L.L.C., its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
Name:
Stephen D. Wise
 
 
 
 
Title:
Vice President and Treasurer










Second Amendment to Credit Agreement     Consent and Reaffirmation


--------------------------------------------------------------------------------




 
 
 
 
NK ASPHALT PARTNERS D/B/A/ HOLLY ASPHALT COMPANY


By: Holly Western Asphalt Company, its general partner
By: Navajo Western Asphalt Company, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen D. Wise
 
 
 
 
Name:
Stephen D. Wise
 
 
 
 
Title:
Vice President and Treasurer






Second Amendment to Credit Agreement     Consent and Reaffirmation
